Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The instant Notice of Allowability would supersede the previous one (Paper No. 20210130). The latter is hereby withdrawn.

2.	Applicants’ amendment filed October 27, 2020 is acknowledged.  Claims 1-14 are deleted. Claims 15 and 18 are amended. Now, Claims 15-28 are pending.

Examiner’s Amendment
3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In Claims 20 (last line) and 23 (last line), replace “;” with -- . -- .

4.	Authorization for the following examiner's amendment was given in a telephone interview with Mr. Scott E. Allen on January 20, 2021.
The application has been amended as follows: 
th line from bottom), replace “C2-C20-alkyl with -- C3-C20-alkyl --.

5.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20200801) is/are removed.

6.	Double patenting rejection(s) in the previous Office Action (Paper No. 20200801) is/are removed.

7.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20200801) is/are removed.

Allowable Subject Matter
8.	Claims 15-28 are allowed.

9.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: by JP178 (JP 2003 243178).
	JP178 discloses an organic electronic device comprising an electronic transfer layer containing Compound 1-2 or Compound 1-6:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

([0018]-[0020] and [0039]) However, JP178 does not teach or fairly suggest the “Y” in the presently claimed compound of formula (I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
February 12, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765